Citation Nr: 1615734	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 2000 to April 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a hearing was held before a Decision Review Officer (DRO) and, in July 2015, a Travel Board hearing was held before the undersigned; transcripts of both hearings are in the record.

The Board also notes that the Veteran submitted additional evidence after the May 2014 statement of the case (SOC) was issued.  This evidence is subject to initial review by the Board since the Veteran perfected his appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

Although the RO reopened the Veteran's claim by deciding the issue on the merits in a May 2014 SOC, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issue of service connection for a low back disability (on de novo review) is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  An unappealed March 2009 rating decision denied the Veteran's claim of service connection for a low back disability based essentially on a finding that such disability was not shown.

2.  Evidence received since the March 2009 rating decision includes private treatment records and a VA examination report that show diagnoses of a low back disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA in this matter; any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis 

Generally, when a claim is disallowed and not appealed, it is final based on the evidence then of record, and it may not be reopened and allowed unless new and material evidence is received.  38 C.F.R. §§ 5108, 7105.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.         38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement; it interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  In determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A March 2009 rating decision denied the Veteran's original claim of service connection for a low back disability based essentially on a finding that such disability was not diagnosed.  [The Board notes that VA treatment records were added to the record within one year of the issuance of the March 2009 rating decision.  However, the additional VA treatment records did not show a diagnosis of a low back disability, and were not new and material evidence.]  The Veteran did not appeal the decision.  Accordingly, it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the March 2009 rating decision included service treatment records (STRs), which included an April 2006 service separation report of medical assessment wherein the Veteran complained of back pain, and mild musculoskeletal low back pain was noted on examination, and VA treatment records and a VA general examination report which each noted low back pain.

Evidence received since the March 2009 rating decision includes additional VA and private treatment records that show diagnoses of facet arthrosis, facet tropism, lumbar vertebra dislocation, disc degeneration, and lumbar joint dysfunction; a May 2013 VA examination report that shows a diagnosis of degenerative disc disease (DDD); and the Veteran's hearing testimony in November 2012 and July 2015, wherein he testified that he has had continuous back pain since service.

Reviewing the additional evidence received since the March 2009 rating decision, the Board finds that it is both new and material as it shows the Veteran has a variously diagnosed low back disability.  Furthermore, in statements (that must be considered credible for the purpose of reopening) the Veteran reported that he has had continuous low back pain since his separation from service.  Accordingly, and particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for a low back disability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his now reopened claim of service connection for a low back disability.

The Veteran contends that he injured his back in service and has had low back pain ever since service.  An April 2004 STR notes his complaint of mild low back pain; however, based on a normal examination, he was found fit for separation.  In an April 2004 service separation report of medical history, he reported recurrent low back pain.  On April 2004 service separation report of medical assessment, he reported back pain and indicated that he was uncertain as to whether he intended to seek VA disability benefits.  On examination, mild musculoskeletal low back pain was noted but was not considered disabling; he was not referred for further evaluation and was separated from service.  

On May 2005 VA general examination, the Veteran reported that he wrecked his bicycle in April 2003 and hurt his shoulder and possibly his back; no x-rays were done at the time of the accident.  His stated that his back pain "comes and goes."  X-rays showed a normal lumbar spine.  Low back pain was diagnosed.

August 2009 VA treatment records note the Veteran reported back pain related to lifting heavy chains in service.  Chronic mid-thoracic and lumbar back pain was diagnosed.

At a November 2012 DRO hearing, the Veteran testified that he complained of back pain in service and twice was placed on light duty because of his back.  Following service, his back pain would come and go until 2009, when it became constant.  He did not seek treatment for his back until 2008 or 2009 because he did not have insurance.

July 2012 private chiropractic records show diagnoses of lumbar disc degeneration and lumbar joint dysfunction.

On May 2013 VA back examination, the Veteran reported that he injured his back carrying chain boxes in service.  He did not remember whether he saw doctors at that time.  Following service, he worked as an emergency medical technician (EMT) for eight years and then joined a police department.  The examiner noted the Veteran's complaints of back pain in service and the lack of treatment for this condition.  He further noted that the Veteran's spine was normal on X-rays in May 2005 and September 2009 and that DDD was not shown until July 2012.  He opined that the Veteran's complaints in service were acute and self-limited and that his current DDD is more likely age-related.  

In a July 2015 opinion, a private physician reviewed the Veteran's complaints of back pain in service and the findings on May 2013 VA examination, as well as private chiropractic treatment records.  He noted that the Veteran had repeatedly since service been seen for back complaints, and opined that in the absence of any injuries since then, it is at least as likely as not that his current back disability is due to service.

The Board finds that the opinion offered on the May 2013 VA examination is inadequate for rating purposes as the examiner opined that the Veteran's back disability is more likely age related, but did not account for the fact that at the time the Veteran was only thirty years old.  Regarding the July 2015 private opinion that attributed the Veteran's current back disability to service, it is noteworthy that the provider did not address whether the Veteran's current low back pathology is of a nature that would have appeared on May 2005 X-rays (which were normal) if related to a prior injury.  Accordingly, an orthopedic examination to secure an adequate medical advisory opinion in the matter is necessary.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his low back disability. The entire record must be reviewed by the examiner in conjunction with the examination. Based on interview and examination of the Veteran and review of his record (and noting his allegations and descriptions of his duties in service (including in hearing testimony), his reports of continuity of complaints postservice, and his postservice occupation), the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each low back disability entity found.

(b) Please identify the likely etiology of each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was likely incurred in, or is directly related to, his service? 

The examiner should include rationale with all opinions.  The examiner must specifically address whether the Veteran's current back pathology would have been evident on May 2005 X-rays if attributed to an injury in service.  The examiner should also comment on the May 2013 VA examiner's conclusion that the Veteran's back disability is age-related (given that he was only 30 years old at the time) and the July 2015 nexus opinion by a private physician relating the Veteran's back disability to service (as no other back injury is shown), expressing agreement or disagreement with each and explaining the rationale for the agreement or disagreement. 

2.  The AOJ should then review the record and re-adjudicate the Veteran's claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


